DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…identifying one or more transformations to the default property of one or more of the geometric shapes in the set of one or more geometric shapes which produces an error between the one or more of the geometric shapes and a portion of the corresponding feature that is below a threshold, symbols; replacing the two or more symbols in the set of symbols with the three or more replacement symbols: and transmitting the error corrected set of symbols.…applying an error correction coding to the set of symbols to create an error corrected set of symbols by matching combinations of two or more symbols with an error correction coding dictionary, the error correction coding dictionary substituting the two or more symbols with three or more replacement symbols; replacing the two or more symbols in the set of symbols with the three or more replacement symbols; and transmitting the error corrected set of symbols.…”, or any variations thereof as recited.
Closest prior art Song USPN 2018/0109792 discloses apparatus to reduce storage resource consumption includes determining, by a server, a first geometric shape according to a first image unit in a first image from an encoding-side device, where a similarity between the first image unit and the first geometric shape falls within a preset range; and sending encoding information of the first image to a decoding-side device, where the encoding information of the first image includes indication information of the first geometric shape and indication information of a location of the first image unit in the first image.
Further closest prior art Asikainen USPN 201/0063678 discloses geometric image compression method includes identifying an image having a plurality of pixels, and iteratively obtaining largest geometric shapes by using corresponding reference points until all pixels of the image are processed. Each geometric shape includes at least a substantial portion of pixels with color values corresponding to a color value of a corresponding reference point. The method further includes generating, for each obtained geometric shape, identifying information including data indicative of a color value of the corresponding reference point or the average of the color values of at least the substantial portion of pixels within the geometric shape, data indicative of a location of the geometric shape, and data indicative of a size of the geometric shape, and storing compressed image data comprising identifying information of each obtained geometric shape.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 27, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662